Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                 Response to Amendment
Based on applicant’s amendment, filed on 5/20/2022, see page 3 through 14 of the remarks, also telephone interview on June 1, 2022, with respect to cancellation of claim 17, and amended claims 10 and 16, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(a) rejection and rejection of 102(a)(1) for claims 1-16 and 18-20, are hereby withdrawn.    
             The claims 1-16 and 18-20 now renumbered as 1-17 are allowed.  

                                             EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (John D. Russell, Reg No. 47,048), on June 1, 2022, without traverse.

           The amended claims 10 and 16 as follows: 
          Cancel claim 17.

           Claim 10. (Currently Amended) A method for an imaging system, comprising:
           upon an injection of a contrast agent, performing a contrast scan of an anatomical region of interest (ROI) of a subject at a first temporal sampling rate;
           processing projection data of the anatomical ROI acquired during the contrast scan to measure a contrast signal of the contrast agent;
           identifying a peak in the contrast signal within a predetermined time frame; 
           if the peak in the contrast signal is identified within the predetermined time frame, adjusting the first temporal sampling rate to a second temporal sampling rate at a first transition time that is determined based on the contrast signal; and
           if the peak in the contrast signal is not identified within the predetermined time frame, adjusting the first temporal sampling rate to the second temporal sampling rate at a second transition time that is a fixed duration relative to a beginning of the contrast scan and independent of the contrast signal.
           Claim 16. (Currently Amended) A system, comprising:
          an x-ray source that emits a beam of x-rays toward a subject to be imaged;
           a detector that receives the x-rays attenuated by the subject;
           a data acquisition system (DAS) operably connected to the detector; and
           a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to: 
           upon an injection of a contrast agent, initiate a contrast scan of an anatomical region of interest (ROI) of the subject according to a fallback scan prescription;
           process projection data from the DAS during a portion of the contrast scan to measure a contrast signal of the contrast agent;
           identify a peak in the contrast signal prior to a threshold time;
           if the peak in the contrast signal is identified within the threshold time, perform a remainder of the contrast scan according to an adapted scan prescription that is dependent on the contrast signal, the adapted scan prescription including a transition to a lower temporal sampling rate at a first time point that is based on the contrast signal; and
           if the peak in the contrast signal is not identified prior to the threshold time, complete the remainder of the contrast scan according to the fallback scan prescription, where the fallback scan prescription is independent of the contrast signal, the fallback scan prescription including the transition to the lower temporal sampling rate at a second time point that is a fixed duration relative to a beginning of the contrast scan and independent of the contrast signal.
           Claim 17. (Cancelled)


                                          REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an injection of a contrast agent, initiating a contrast scan of a subject according to a fallback scan prescription, processing acquired projection data of an anatomical region of interest (ROI) of the subject to measure a contrast signal of the contrast agent, identifying a peak in the contrast signal within a predetermined time frame,
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 16, the closest prior art of record (Vaz), reference is directed to adaptive scan control. In one embodiment, a method comprises: while performing a scan of a scan subject, processing acquired projection data to measure a contrast level, but does not teach or suggest, among other things, “scan prescription including “fixed durations” for acquiring projection data at “different temporal sampling rates” relative to a beginning of the contrast scan; identifying a peak in the contrast signal within a predetermined time frame; if the peak is identified within the predetermined time frame, “updating” the fallback scan prescription to generate an adapted scan prescription for the contrast scan based on the contrast signal, including “adjusting at least one of the fixed durations” based on the contrast signal, and performing a remainder of the contrast scan according to the adapted scan prescription; and if the peak in the contrast signal is not identified within the predetermined time frame, continuing the remainder of the contrast scan according to the fallback scan prescription”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Vaz) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667     
June 5, 2022